DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3,5-6,8,16-18, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radivojevic et al (2013/0106774) hereinafter, Radivojevic in view of Crus-Hernandez et al (2013/0057509) hereinafter, Cruz-Hernandez. 



In regards to claim 1, Radivojevic teaches (Currently amended) a touch control substrate, comprising: a base substrate (fig. 7b/c support), and a plurality of touch control units on the base substrate in an array (fig. 7b (713/704))), wherein each touch control unit comprises a touch control electrode (fig. 7b (713)) and a sensing structure (fig. 7b (704) [009]), a hole is provided in the middle of the sensing structure (fig. 6b (hole at 616)) at a side of the sensing structure backing to the base substrate, the touch control electrode in each touch control unit is in the hole of the corresponding sensing structure, and the corresponding sensing structure is arranged around the touch control electrode (fig. 6b (604 around 616)):

    PNG
    media_image1.png
    505
    689
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    598
    672
    media_image2.png
    Greyscale

Radivojevic fails to expressly teach the touch control electrode loads a first driving signal and generates a feedback signal under the exertion of the first driving signal; and the sensing structure is configured to load a second driving signal if a feedback signal generated by the touch control electrode in the same touch control unit meets a first requirement, wherein the second driving signal is used to drive tactility change of the sensing structure.
	However, Cruz-Hernandez teaches the touch control electrode loads a first driving signal and generates a feedback signal under the exertion of the first driving signal; and the sensing structure is configured to load a second driving signal if a feedback signal generated by the touch control electrode in the same touch control unit meets a first requirement, wherein the second driving signal is used to drive tactility change of the sensing structure.(fig. 5 (504-512)). 

    PNG
    media_image3.png
    653
    673
    media_image3.png
    Greyscale



	
    PNG
    media_image4.png
    808
    587
    media_image4.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to modify the teachings of Radivojevic to further include the touch control electrode loads a first driving signal and generates a feedback signal under the exertion of the first driving signal; and the sensing structure is configured to load a second driving signal if a feedback signal generated by the touch control electrode in the same touch control unit meets a first requirement, wherein the second driving signal is used to drive tactility change of the sensing structure in order to haptic effects when a user interacts with the touch surface of the haptic output device.[003]


In regards to claim 6, Radivojevic teaches (Currently amended) a touch screen, comprising a display screen and a touch control substrate on the display screen [0030] (fig. 1b (103)), wherein the touch control substrate comprises a base substrate, and a plurality of touch control units on the base substrate in an array ((fig. 7b (substrate for 713/704));

Radivojevic fails to teach the touch control electrode loads a first driving signal and generates a feedback signal under the exertion of the first driving signal; and the sensing structure is configured to load a second driving signal if a feedback signal generated by the touch control electrode in the same touch control unit meets a first requirement, wherein the second driving signal is used to drive tactility change of the sensing structure.
However, Cruz-Hernandez teaches the touch control electrode loads a first driving signal and generates a feedback signal under the exertion of the first driving signal; and the sensing structure is configured to load a second driving signal if a feedback signal generated by the touch control electrode in the same touch control unit meets a first requirement, wherein the second driving signal is used to drive tactility change of the sensing structure.(fig. 5 (504-512)). 
It would have been obvious to one of ordinary skill in the art to modify the teachings of Radivojevic to further include the touch control electrode loads a first driving signal and generates a feedback signal under the exertion of the first driving signal; and the sensing structure is configured to load a second driving signal if a feedback signal generated by the touch control electrode in the same touch control unit 


In regards to claim 18, Radivojevic teaches (Currently amended) a touch control method implemented based on a touch screen, wherein the touch screen comprises a display screen and a touch control substrate on the display screen, the touch control substrate comprises a base substrate, and a plurality of touch control units on the base substrate in an array; ((fig. 7b (substrate for 713/704));
 each touch control unit comprises a touch control electrode and a sensing structure, a hole is provided in the middle of the sensing structure at a side of the sensing structure backing to the base substrate, the touch control electrode in each touch control unit is in the hole of the corresponding sensing structure, and the corresponding sensing structure is arranged around the touch control electrode, the method comprising: (fig. 6a/6b (616 and 604)) [203-216]
Radivojevic  fails to expressly teach loading a first driving signal to a touch control electrode in each touch control unit; receiving a feedback signal of the touch control electrode in each touch control unit; loading a second driving signal to the sensing structure in the touch control unit which outputs the feedback signal meeting a first requirement, wherein the second driving signal is used to drive tactility change of the sensing structure.

It would have been obvious to one of ordinary skill in the art to modify the teachings of Radivojevic to further include a first driving signal to a touch control electrode in each touch control unit; receiving a feedback signal of the touch control electrode in each touch control unit; loading a second driving signal to the sensing structure in the touch control unit which outputs the feedback signal meeting a first requirement, wherein the second driving signal is used to drive tactility change of the sensing structure as taught in order to haptic effects when a user interacts with the touch surface of the haptic output device.[003]


In regards to claim 17, Radivojevic and Cruz-Hernandez teach (Previously presented) An electronic device, comprising the touch screen of claim 6.(fig. 1 (130)) Cruz Hernandez
In regards to claim 20, Radivojevic and Cruz-Hernandez teach (Previously presented) The touch control substrate of claim 1, wherein the touch control electrode is electrically connected to the sensing structure and configured to provide the second driving signal if the feedback signal generated meets the first requirement.(fig. 5c (504) and touch electrode and fig. 6a 604)) Radivojevic and [0057-0058] Cruz- Hernandez
In regards to claim 21, Radivojevic and Cruz-Hernandez teach (Previously presented) The touch control substrate of claim 6, wherein the touch control electrode is electrically connected to the sensing structure and configured to provide the second driving signal if the feedback signal generated meets the first requirement. (fig. 5c (504) and touch electrode and fig. 6a 604)) Radivojevic and [0057-0058] Cruz- Hernandez




Claim 3, 5, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radivojevic et al (2013/0106774) hereinafter, Radivojevic in view of Crus-Hernandez et al (2013/0057509) hereinafter, Cruz-Hernandez in view of Lee et al (2017/0192507) hereinafter, Lee. 


In regards to claim 3,  Radivojevic and Cruz-Hernandez fail to teach  (Previously presented) The touch control substrate of claim 1, wherein the tactility change of the sensing structure comprises one of the following two cases: a hardness change, and a thickness change in a direction perpendicular to the base substrate.
	However, Lee teaches wherein the tactility change of the sensing structure comprises one of the following two cases: a hardness change, and a thickness change in a direction perpendicular to the base substrate. ([0067] haptic in z direction Lee)
	It would have been obvious to one of ordinary skill in the art to perform simple subsitituion of one haptic effect for another and the results would have been predictable.


In regards to claim 5, Radivojevic and Cruz-Hernandez in view of Lee teaches(Previously presented) The touch control substrate of claim 3, wherein the 
In regards to claim 8, see rational of claim 3,  Radivojevic and Cruz-Hernandez in view of Lee teaches (Currently amended) The touch screen of claim 6, wherein the tactility change of the sensing structure comprises one of the following two cases: a hardness change, and a thickness change in a direction perpendicular to the base substrate. ([0067] haptic in z direction Lee)
In regards to claim 10, Radivojevic and Cruz-Hernandez in view of Lee teaches  (Original) the touch screen of claim 8, wherein the sensing structure is made of an electrostrictive material, and the thickness of the sensing structure in a direction perpendicular to the base substrate changes under the exertion of voltage  in a direction perpendicular to the base substrate changes under the exertion of voltage [0067-0068, 0069] Lee.

Allowable Subject Matter
Claims 4, 9, 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-6, 8-18 and 20-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/GRANT SITTA/Primary Examiner, Art Unit 2694